Order filed January 16, 2013




                                  In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-12-00963-CV
                               ____________

                 MICHAEL E. FITZMAURICE, Appellant

                                    V.

                      HARVELLA JONES, Appellee

                                    &

                               ____________

                           NO. 14-12-01121-CV
                             ____________

  WILLIAMS FITZMAURICE, DOROTHY FITZMAURICE, GREGORY
          BRUMBAUGH, AND KAREN MCCLURE, Appellants

                                    V.

                      HARVELLA JONES, Appellee


                  On Appeal from the 155th District Court
                           Waller County, Texas
                    Trial Court Cause No. 12-10-21653
                                    ORDER

      On October 16, 2012, Micahel E. Fitzmaurice filed a notice of accelerated
appeal, pursuant to Tex. Civ. Prac. & Rem. Code § 27.008(c), from an order signed
October 10, 2012, and the appeal was assigned to this court under our appellate
number 14-12-00963-CV. On December 10, 2012, Williams Fitzmaurice, Dorothy
Fitzmaurice, Gregory Brumbaugh, and Karen McClure also filed a notice of
accelerated appeal, pursuant to Tex. Civ. Prac. & Rem. Code § 27.008(c), from an
order signed December 6, 2012, which was assigned to this court under our
appellate number 14-12-01121-CV. Both appeals arise from the same trial court
cause number. On December 21, 2012, appellants in both cases filed a motion to
consolidate. The motion is GRANTED and we issue the following order:

      We order the appeals pending under our appellate case numbers 14-12-
00963-CV and 14-12-01121-CV CONSOLIDATED.

      The briefs have been filed in appellate case number 14-12-00963-CV.
Currently, appellants’ brief is due on January 21, 2012, in appellate case number
14-12-01121-CV.



                                     PER CURIAM



Panel consists of Justices Christopher, Jamison and McCally.